DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotoku et al. (PGPUB 20170316567 of record).

Regarding claim 1, Kotoku discloses an ophthalmologic information processing apparatus, comprising: 
an analyzer (144) configured to specify one or more atrophy regions in a fundus of a subject's eye by analyzing data of the fundus acquired using optical coherence tomography ([0031], [0037] and [0079] and further note that a lesion on the eye is understood to be a form of atrophy - [0056]-[0057], [0076], [0080]-[0081]); and 
a display controller (149) configured to cause a plurality of images, each of which represents the one or more atrophy regions specified by the analyzer, to be displayed on a display means in chronological order, based on the plurality of data acquired at different timings ([0075]-[0076]).

Regarding claim 2, Kotoku discloses further comprising a position matching processor (148) configured to perform position matching between a fundus image (71 is a layer of the eye fundus and can be selected as shown in Fig. 7, 75) of the subject's eye and the image representing the one or more atrophy regions (Fig. 7 where atrophy is shown in 71), wherein the display controller is configured to cause a plurality of atrophy region images (Fig. 7 where 74 and 73 function the same as 54 and 53 as described in [0075]), in each of which the image representing the one or more atrophy regions, which has been performed position matching by the position matching processor, is overlaid on the fundus image, to be displayed on the display means in chronological order ([0075]).

Regarding claim 3, Kotoku discloses wherein the analyzer is configured to perform difference specifying processing for specifying a difference from a reference image ([0076], [0079]), the reference image being one of the plurality of atrophy region images ([0076], [0079]), for at least one of the plurality of atrophy region images, and the display controller is configured to cause a region corresponding to the difference specified in the at least one atrophy region image to be displayed on the display means so as to be identifiable (Figs. 5-7 show where the device displays atrophy/lesion regions to be identified by an examiner).

Regarding claim 4, Kotoku discloses wherein 55Attorney Docket No. 14519USO1CON the analyzer is configured to sequentially perform the difference specifying processing on the plurality of atrophy region images by specifying the difference of the atrophy region images using the atrophy region image obtained immediately before as the reference image ([0075]-[0076], [0079] where the analyzer is defining the difference of the plurality of images in sequential order).

Regarding claim 7, Kotoku discloses wherein the analyzer includes a morphology information generator configured to generate morphology information representing morphology of the atrophy region by analyzing the data ([0076] viewing a region over time would inherently show a change in shape of a lesion or disease as it progressed), and56Attorney Docket No. 14519USOTCON the display controller is configured to cause a plurality of the morphology information to be displayed on the display means in chronological order ([0076]).
Regarding claim 8, Kotoku discloses wherein the morphology information includes at least one of an area of the atrophy region, and an outer perimeter of the atrophy region ([0076] where a volume is measured).

Regarding claim 9, Kotoku discloses wherein the display controller is configured to cause at least one of the area of the atrophy region and the outer perimeter of the atrophy region to be displayed on the display means in chronological order for each of the plurality of atrophy regions specified by the analyzer ([0075]-[0076]).

Regarding claim 10, Kotoku discloses wherein the morphology information includes a total value of the areas of the one or more atrophy regions specified by the analyzer or a total value of the outer perimeters of the one or more atrophy regions specified by the analyzer ([0076] where a number of volume is provided).

Regarding claim 11, Kotoku discloses wherein the morphology information includes number of the atrophy regions ([0076] number).

Regarding claim 12, Kotoku discloses wherein the display controller is configured to cause an image representing temporal change in the morphology information generated based on a plurality of the morphology information to be displayed on the display means (Figs. 5-7 and [0076]).

Regarding claim 13, Kotoku discloses further comprising a designating unit designating the atrophy region specified by the analyzer ([0080] where selected regions are displayed), wherein the display controller is configured to cause an image representing temporal change in 57Attorney Docket No. 14519USOTCON the morphology information in the atrophy region designated by the designating unit to be displayed on the display means ([0076] and Figs. 5-7).

Regarding claim 14, Kotoku discloses further comprising a designating unit designating the atrophy region specified by the analyzer ([0080] where selected regions are displayed), wherein the display controller is configured to cause an image representing temporal change in the morphology information in the atrophy region designated by the designating unit to be displayed on the display means ([0076] and Figs. 5-7).

Regarding claim 15, Kotoku discloses further comprising a designating unit designating the atrophy region specified by the analyzer ([0080] where selected regions are displayed), wherein the analyzer is configured to specify a region corresponding to a designated atrophy region which is designated among the plurality of images ([0075]-[0076]), each of which represents the one or more atrophy regions, by the designating unit, and the display controller is configured to cause the designated atrophy region to be displayed on the display means so as to be identifiable in at least one of the plurality of images, each of which represents the one or more atrophy regions ([0076]).

Regarding claim 16, Kotoku discloses wherein the analyzer includes a layer thickness distribution information generator configured to specify a layer thickness of one or more layer tissues in an A scan direction based on the data ([0063] and Fig. 7), and to generate distribution information of the specified layer thickness ([0077]), and the display controller is configured to cause the distribution information of the layer thickness generated by the layer thickness distribution information generator to be displayed on the display means in chronological order (Fig. 7).

Regarding claim 17, Kotoku discloses data acquisition unit configured to acquire the data by scanning the subject's eye using optical coherence tomography (143): 
the display means (Fig. 7); and 
the ophthalmologic information processing apparatus according to claim 1 (Fig. 1).

Regarding claim 18, Kotoku discloses an ophthalmologic information processing method, comprising: 
an analysis step of specifying one or more atrophy regions in a fundus of a subject's eye by analyzing data of the fundus acquired using optical coherence tomography  ([0031], [0037] and [0079] and further note that a lesion on the eye is understood to be a form of atrophy - [0056]-[0057], [0076], [0080]-[0081]); and 
a display step of causing a plurality of images (Figs. 5-7), each of which represents the one or more atrophy regions specified in analysis step, to be displayed on a display means in chronological order. based on the plurality of data acquired at different timings ([0075]-[0076]).

Regarding claim 19, Kotoku discloses wherein the analysis step includes a morphology information generating step of generating morphology information representing morphology of the atrophy region by analyzing the data ([0076] where a volume of the region is measured), and the display step is performed to cause an image representing temporal change in the morphology information generated based on a plurality of the morphology information to be displayed on the display means [0075]-[0076]).

Regarding claim 20, Kotoku disclose a recording medium storing a program of causing a computer to execute each step of the ophthalmologic information processing method according to claim 18 ([0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotoku in view of Durbin et al. (PGPUB 20140276025).

Regarding claim 5, Kotoku does not disclose wherein the analyzer is configured to specify a position of a macular region in the fundus based on the data, and the display controller is configured to cause an image representing the position of the macular region specified by the analyzer to be overlaid and displayed on the atrophy region image.
However, Durbin teaches a method of imaging the fundus of an eye ([0026]), discovering and tracking lesions and atrophy ([0049]) in chronological order ([0110]), that is configured to specify a position of a macular region in the fundus based on the data ([0049]), and the display controller is configured to cause an image representing the position of the macular region specified by the analyzer to be overlaid and displayed on the atrophy region image (Fig. 3 shows a region of interest, 302, overlaid with the patient macular region).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Kotoku and Durbin such that the analyzer specified a macular region and overlaid the atrophy region on a macular image motivated by improving evaluation of a disease within the eye ([0101]).
	
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotoku in view of Reisman et al. (PGPUB 20160206190).

Regarding claim 6, Kotoku does not disclose wherein the analyzer includes: a segmentation processor configured to specify a plurality of layer regions in an A scan direction based on the data, and a distribution information generator configured to generate distribution information on ratio between integrated values of pixel values in the A scan direction of the layer regions located on a sclera side with reference to a Bruch membrane and integrated values of pixel values in the A scan direction of the layer regions located on a cornea side with reference to the Bruch membrane, the layer regions being specified by the segmentation processor, and the analyzer is configured to specify the atrophy region based on the distribution information.
However, Reisman teaches an OCT imaging method including:  
a segmentation processor configured to specify a plurality of layer regions in an A scan direction based on the data ([0059]), and a distribution information generator configured to generate distribution information on ratio between integrated values of pixel values in the A scan direction ([0057]) of the layer regions located on a sclera ([0042]-[0043], [0050]-[0052]) side with reference to a Bruch membrane ([0051]) and integrated values of pixel values in the A scan direction of the layer regions located on a cornea side with reference to the Bruch membrane ([0051]), the layer regions being specified by the segmentation processor, and the analyzer is configured to specify the atrophy region based on the distribution information ([0056]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Kotoku and Reisman to include a segmentation processor for generating distribution information on a ratio of pixel values motivated by improving image quality ([0053]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872